DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the After-Final amendment filed on January 12, 2022. As directed by the amendment, Claims 1, 3, 4, 7, 13-18, and 26 have been amended.  Claim 13 has been canceled via an Examiner’s Amendment.  Claim 16 has been amended via an Examiner’s Amendment.  Claims 1-4, 6-10, 12, 14-19, 22, 24 and 26-28 are allowable over the prior art.
Regarding the Office Action filed October 27, 2021:
Applicant has resolved all rejections under 35 USC 101.  Therefore, those rejections have been withdrawn.
Applicant has resolved all rejections under 35 USC 103.  Therefore, those rejections have been withdrawn.  Any further issues have been resolved via an Examiner’s Amendment.  See Reasons for Allowance below for more details.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney of Record Angela Dremann on January 26, 2022.

The application has been amended as follows: 
CANCEL Claim 13
REPLACE Claim 16 with the following:
The mask of claim 1 wherein the one or more restriction components:
(1) comprise a substantially rigid or non-elastic polymer, and/or
(2) are attached to the cushion with an adhesive or through co-molding techniques, and/or
(3) comprise a change in geometry that resists radial deformation of the cushion, and/or
(4) comprise a thickening in a cross-section of the cushion, and/or
(5) comprise at least one region of the cushion where a hardness of the cushion has been varied, and/or
(6) comprise a non-gel silicone rubber, and/or
(7) are located halfway along a length of the cushion.
Reasons for Allowance
Claims 1-4, 6-10, 12, 14-19, 22, 24 and 26-28 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 discusses a mask for delivery of breathable gases to a subject, the mask comprising a cushion and one or more restriction components, the cushion comprising an outer perimeter and a sealing surface, the one or more restriction components forming part of the outer 
Claim 3 discusses a mask that is similar to the mask of Claim 1, and that the sealing surface has a smaller diameter than the frame end.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 3 above.
Claim 26 discusses a neonatal mask similar to the masks of Claim 1 and Claim 3 and the cushion having a circular cross-section.  The prior art does not anticipate and/or make obvious the claimed invention of Claim 26 above.
Several prior art similar to the claimed invention are discussed below.
Lynch et al. (US 2009/0000623) discusses a patient interface including a reinforcing member that limits lateral expansion of the cushion in use.  Although Lynch teaches a similar concept to the instant invention in which it can limit lateral expansion of the cushion, Lynch lacks the proper shape that the instant invention is claiming.  The instant invention is claiming a mask that is used for neonatal applications and this utility is reflected in the mask’s circular structure.  Lynch is only applicable for normal adult patients and mentions nothing about its use in neonatal applications.  In fact, Lynch only mentions about the cushion being of a “generally triangular shape” (Lynch: paragraph 0031).  There is no teaching in Lynch where one of ordinary skill in the art would modify the cushion to be circular.  Modifying the cushion to be circular would be considered hindsight.  There are no mentions of the phrases “circular” or “diameter” in relation to the cushion in Lynch.  Even if the device was to be modified for neonatal applications, it would require drastic modifications since a simple resizing would not be 
Skipper et al. (US 2011/0088699) discusses a cushion assembly that has a bladder filled with gel.  Skipper lacks the circular cushion and restriction component required by the claims of the instant invention.  Skipper also does not mention anything about the mask’s application for neonates or children and only applies for normal adult patients.  Even if Skipper is combined with Lynch, Skipper cannot address the deficiencies of Lynch as Skipper does not teach a circular cushion and there is no motivation to modify the cushion to be circular.  Therefore, Skipper does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 3 and 26.
Gambone et al. (US 2003/0168063) discusses a face mask with a more comfortable and better seal.  Gambone merely mentions the mask being able to be resized to fit infants and does not mention anything about the cushion being circular.  A simple resize is not enough to cure the deficiencies of Lynch and Skipper.  Therefore, Gambone does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 3 and 26.
Saad (US 8,393,324) discusses a symmetrical face mask usable for use with one hand.  The face mask makes no mention of neonatal applications and does not discuss anything about a cushion being circular.  Saad also lacks many of the required claimed features including the gel cushion and the restriction components.  Because of this, Saad cannot cure the deficiencies of Lynch and Skipper.  Therefore, Saad does not disclose the claimed invention of Claim 1.  Similar arguments are applied to Claims 3 and 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785